Citation Nr: 1420717	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The April 2006 rating decision, which denied reopening the Veteran's service connection claim for schizophrenia, is final.

2.  The evidence added to the record since the April 2006 rating decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the service connection claim for schizophrenia.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision, which denied reopening the Veteran's service connection claim for schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d) (2013).

2.  Evidence received since the April 2006 rating decision is not new and material; and therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In correspondence dated November 2008, VA notified the Veteran of what evidence was required to substantiate a claim for entitlement to service connection and to reopen a previously denied claim, and of his and VA's respective duties for obtaining such evidence.  Thus, the duty to notify has been satisfied. 

With regard to its duty to assist, VA has obtained the Veteran's service treatment records (STRs) and post-service treatment records.  VA treatment records from October 25, 1968 to October 24, 1969 could not be found.  However, the Board notes that the Veteran previously reported that the hospitalization had occurred in August 1969 (See statement in support of claim dated in October 1978).  The claims file already contains a VA hospital summary for an admission lasting from August to September 1969, but it only pertains to treatment for a hernia.  A VA hospital record dated in 1973 reflects that the Veteran had previous hospitalizations including the hernia treatment, but there was no mention of any psychiatric hospitalization in 1969 or at any other time.  When hospitalized by VA in 1978 for psychiatric symptoms, there was no history of any prior hospitalization.  The Board concludes that no records pertaining to treatment for a psychosis during that time period (1969) exist, and that further efforts to obtain such records would be futile.  The Board finds that VA's duty to assist has been satisfied because the evidence of record, particularly recent VA treatment records, is adequate to adjudicate the Veteran's claim to reopen.  Neither the Veteran, nor his representative, has identified any other evidence not already of record for which VA has a duty to attempt to obtain.  

The Board notes that the Veteran has not been afforded a VA examination.  However, VA is not required to obtain a medical opinion for a Veteran seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist.  

II.  Analysis 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In an April 2006 rating decision, the RO denied reopening the Veteran's service connection claim for schizophrenia; finding that there was no new or material evidence showing treatment for schizophrenia during military service or within  the one-year presumptive period.  Evidence considered at that time of the rating decision consisted of service treatment records and VA treatment records.

Evidence submitted since the April 2006 rating decision, includes VA treatment records from July 1997 to August 2013.  

The Board finds that this evidence is not sufficient to reopen the Veteran's claim for service connection.  The VA treatment records are new as they were not previously submitted; however, they are not material as they do not relate to an unestablished fact necessary to substantiate the Veteran's claim.  As stated above, the RO denied reopening the Veteran's service connection claim because there was no evidence of treatment for schizophrenia during military service or within the one-year presumptive period.  The newly submitted evidence does not show a diagnosis or treatment of schizophrenia during service or within the one-year presumptive period.  Instead, it merely shows that the Veteran has been diagnosed and treated for schizophrenia since service, which the RO considered in its April 2006 decision.  Therefore, the Veteran's service connection claim will not be reopened.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for schizophrenia, the appeal is denied.   



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


